Title: To George Washington from Robert R. Livingston, 15 May 1794
From: Livingston, Robert R.
To: Washington, George


               
                  Dear Sir
                  New York 15 May 1794.
               
               I was this day honored by your letter of yesterday, but not till after the southern mail had gone out. Flattered as I am by this new proof of your friendly attention I feel the utmost reluctance in not having it in my power to comply with what appears to be your wish upon this occasion, since I can not within any time which would consist with the public interest determine upon accepting a foreign mission without making more important sacrafices than your kindness for me wd permit you to exact. Permit me therefore Sir to decline the honor you intend me of which intention however I shall always retain the most grateful remembrance, as well as of the obliging manner in which you offer to accomodate it to my circumstances. I have the honor to be Dear Sir with the highest esteem & the Most respectful attatchment Your Most Obt hm: Servt
               
                  Robt R. Livingston
               
            